     Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 1 of 20



                                  UNITED STATES DISTRICT COURT

                                  EASTERN DISTRICT OF LOUISIANA

 TERRI LEWIS STEVENS and JENNIFER                                   CIVIL ACTION
 AND CRAIG RIVERA
                                                                    NO. 2:20-cv-00928
 versus
                                                                    SECTION “L” MAG. DIV. (1)
 THE ST. TAMMANY PARISH
 GOVERNMENT and THE STATE OF                                        JUDGE FALLON
 LOUISIANA THROUGH ITS LOUISIANA
 DEPARTMENT OF ENVIRONMENTAL                                        MAGISTRATE VAN MEERVELD
 QUALITY


         DEFENDANT ST. TAMMANY PARISH GOVERNMENT’S
 MEMORANDUM IN SUPPORT OF MOTION FOR ATTORNEY’S FEES AND COSTS

          Now comes St. Tammany Parish Government (“St. Tammany”), through its undersigned

counsel, and submits this Memorandum in Support of its Motion for Attorney’s Fees and Costs

under 33 U.S.C. § 1365(d) and 28 U.S.C. §1927.

I.        Relevant Factual and Procedural History.

          As this Court is aware, St. Tammany has been engaged with these same Plaintiffs in

contentious and protracted civil state court litigation regarding the natural drainage of allegedly

polluted water through their properties for over five years. 1 St. Tammany prevailed in the state

court litigation, as the Plaintiffs’ claims were dismissed with prejudice through either exception or

summary judgment. Doc. 1-8. The appeal of the final judgment issued in the State Court Litigation

is in the Louisiana First Circuit Court of Appeal. 2




1
         Plaintiffs’ state court action was entitled, “Terri Lewis Stevens and Jennifer Fruchtnicht, wife of/and Craig
Rivera v. St. Tammany Parish Government,” and bore case number 2015-10649, Division “H” (Hon. Alan A.
Zaunbrecher), on the docket of the 22nd Judicial District Court for the Parish of St. Tammany (“State Court
Litigation”).
2
         The Plaintiffs appealed this final judgment to the Louisiana First Circuit Court of Appeal (Appeal Number
2019-CA-1555). The Plaintiffs filed their Reply Brief on 27 July 2020, concluding the briefing for the appeal.

                                                          1
     Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 2 of 20



        Nearly 18 months after the Plaintiffs’ State Court Litigation was dismissed, the Plaintiffs

filed their original Complaint in this Court against St. Tammany and the State of Louisiana,

through its Louisiana Department of Environmental Quality (“LDEQ”) alleging, inter alia,

violations of the Clean Water Act. See Doc. 1. The Plaintiffs sought injunctive relief and monetary

damages in their Complaint. The Plaintiffs amended their Complaint on 27 April 2020, adding

claims for injunctive relief against LDEQ. Doc. 44.

        On 12 May 2020, St. Tammany filed its pre-answer Motion to Dismiss arguing the

Plaintiffs’ claims were barred by res judicata due to the prior state-court judgment dismissing

Plaintiffs’ claims against St. Tammany, and, in the alternative, that they failed to state a claim

against St. Tammany pursuant to Fed. R. Civ. P. 12(b)(6). Doc. 65. This Court heard oral

argument on St. Tammany’s Motion to Dismiss on 23 June 2020.3 At the conclusion of the

hearing, the Court took the motion under submission. Doc. 111. On 23 July 2020, this Court

granted St. Tammany’s Motion to Dismiss (Doc. 138) and entered a Judgment dismissing the

Plaintiffs’ lawsuit with prejudice. Doc. 140. In its Order and Reasons, the Court specifically

noted, the “procedural history in this case is set forth in an unusually large number of documents” and

“[n]avigating through this procedural history has been made exceedingly difficult by the various

pleadings and attachments filed or attempted to be filed by the Plaintiffs, which were often described

in nonresponsive terms.” Doc. 138, p. 2. A non-exclusive list of unnecessary or failed pleadings filed

by the Plaintiffs – many of which required oppositions by St. Tammany – includes the following:

                 1.       Motion to Expedite Discovery to St. Tammany (Doc. 10);
                 2.       Memorandum in Support of Subject Matter Jurisdiction
                          (Doc. 11);
                 3.       Motion for Preliminary Injunction against St. Tammany
                          (Doc. 15);


3
        The Plaintiffs filed a Notice of Voluntary Dismissal on 20 June 2020 dismissing LDEQ from this proceeding.
Doc. 108.

                                                        2
      Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 3 of 20



                  4.       Memorandum on COVID-19 Transmission (regarding
                           Motion for Injunctive Relief) (Doc. 19);
                  5.       Supplemental Memorandum and Exhibits in Support of
                           Motion for Injunctive Relief (Doc. 31);
                  6.       Motion for Partial Summary Judgment against St. Tammany
                           (Doc. 48);
                  7.       Agenda for Status Conference (Doc. 58);
                  8.       Motion for Leave to File 2nd Amended Complaint (Doc. 87);
                  9.       Motion to Enforce Waiver of Attorney-Client Privilege
                           (Doc. 96);
                  10.      Motion to Disqualify St. Tammany’s Counsel (Doc. 97);
                  11.      Motion to Dismiss as Moot St. Tammany’s Motion to
                           Dismiss (Doc. 103); and,
                  12.      Appeal of Magistrate Judge’s Ruling Denying Motion to
                           Expedite (Doc. 104).

Furthermore, the Plaintiffs filed more than 125 separate exhibits in support of their various

pleadings, motions, and oppositions. Many of the Plaintiffs’ filings lacked a substantive legal

basis, thereby unreasonably and vexatiously multiplying these proceedings, and unnecessarily

increasing St. Tammany’s litigations costs.

         As more fully explained below, St. Tammany, as the prevailing party in this proceeding, is

entitled to an award of its litigation costs, including reasonable attorney’s fees, pursuant to 33

U.S.C. § 1365(d). St. Tammany further requests that its litigation costs, including its attorney’s

fees, be assessed against Plaintiffs’ counsel pursuant to 28 U.S.C. § 1927.

II.      Law and Argument.

         A.       The Legal Standard for Awarding Attorney’s Fees and Costs to the Prevailing
                  Party and Assessment of Fees Against Counsel.

         The Plaintiffs’ instituted this Clean Water Act citizen’s suit under 33 U.S.C. § 1365. 4 On

23 July 2020, this Court entered a final judgment in St. Tammany’s favor dismissing the entirety



4
          “[A]ny citizen may commence a civil action on his own behalf (1) against any person (including (i) the United
States, and (ii) any other governmental instrumentality or agency to the extent permitted by the eleventh amendment
to the Constitution) who is alleged to be in violation of (A) an effluent standard or limitation under this chapter ….”
33 U.S.C. § 1365(a)(1).

                                                          3
    Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 4 of 20



of the Plaintiffs’ lawsuit with prejudice. Doc. 138 and Doc. 140. Therefore, St. Tammany is the

prevailing party in this proceeding. See Bentley v. Fanguy, 396 Fed. Appx. 130, 132 (5th Cir. 2010)

(dismissal with prejudice gives defendant the full relief to which he is legally entitled and is

tantamount to a judgment on the merits, and as such defendant has clearly prevailed in the

litigation). Under the Clean Water Act, this Court “may award costs of litigation (including

reasonable attorney and expert witness fees)” to St. Tammany, as the prevailing party in this

litigation, if the Court deems such an award appropriate. 5 33 U.S.C. § 1365(d).

        The Supreme Court has held that the fee-shifting language of Section 1365(d) is similar to

that of many other statutes, and the Court’s jurisprudence construing what is a reasonable fee

applies uniformly to all such statutes. City of Burlington v. Dague, 505 U.S. 557, 561-62 (1992).

Section 1365(d) “makes no distinction between plaintiffs and defendants.” Sierra Club v. Cripple

Creek and Victor Gold Mining Co., 509 F. Supp. 2d 943, 949 (D. Colo. 2006). As the Fifth Circuit

has noted, however, “the Supreme Court has set a more rigorous standard for awarding attorney's

fees to prevailing defendants. A district court may award attorney’s fees to a prevailing civil rights

defendant only ‘upon a finding that the plaintiff's action was frivolous, unreasonable, or without

foundation.’” Dean v. Riser, 240 F.3d 505, 508 (5th Cir. 2001) (citing Christiansburg Garment

Co. v. Equal Employment Opportunity Comm’n, 434 U.S. 412, 421 (1978). Moreover, “if a

plaintiff is found to have brought or continued such a claim in bad faith, there will be an even

stronger basis for charging him with the attorney’s fees incurred by the defense.” Christiansburg,

434 U.S. at 422 (italics in original).

        Federal courts have consistently applied the Christianburg standard in Clean Water Act

litigation when considering fee applications from prevailing defendants. See Dean, 240 F.3d at


5
         St. Tammany notes its decision to utilize expert witnesses employed by St. Tammany, de’Ette Smythe and
Sabrina Schenk, enabled it to minimize its litigation costs by not incurring expert witness fees.

                                                      4
    Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 5 of 20



508 (5th Cir. 2001) (citing Christenburg standard); see also Morris-Smith v. Moulton Niguel Water

Dist., 44 F. Supp. 2d 1084, 1085 (C.D. Cal. 1999) (“The Court holds a prevailing defendant can

recover attorney fees under the federal Clean Water Act … if the Court finds the plaintiff’s claims

were frivolous, unreasonable or without foundation.”); Sierra Club, 509 F. Supp. 2d at 951

(Plaintiff’s “dogged pursuit of factually unsupported claims is exactly the situation that the

attorney fee provision in the Clean Water Act is designed to address.”); Simsbury-Avon

Preservation Soc’y, LLC v. Metacon Gun Club, Inc., 2010 WL 1286812, *1 (D. Conn. 2010) (A

“district court may in its discretion award attorney’s fees to a prevailing defendant … upon a

finding that the plaintiff’s action was frivolous, unreasonable, or without foundation, even though

not brought in subjective bad faith.”); Coon v. Willet Dairy, LP, 2009 WL 890580, *1 (N.D.N.Y.

2009) (same).

       A fee applicant (whether a plaintiff or a defendant) must submit appropriate documentation

to meet the burden of establishing entitlement to an award. The Supreme Court instructs, however,

that when calculating a fee award the “trial courts need not, and indeed should not, become green-

eyeshade accountants. The essential goal in shifting fees (to either party) is to do rough justice,

not to achieve auditing perfection. So, trial courts may take into account their overall sense of a

suit, and may use estimates in calculating and allocating an attorney’s time.” Fox v. Vice, 563 U.S.

826, 838, 131 S. Ct. 2205, 2216, 180 L. Ed. 2d 45 (2011). Thus, this Court has great discretion in

awarding litigation expenses and attorney’s fees to St. Tammany as the prevailing party.

       The potential fee judgment is not limited to the parties alone. Federal law further provides

that “any attorney … admitted to conduct cases in any court of the United States or any Territory

thereof who so multiplies the proceedings in any case unreasonably and vexatiously may be

required by the court to satisfy personally the excess costs, expenses, and attorneys’ fees



                                                 5
    Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 6 of 20



reasonably incurred because of such conduct. 28 U.S.C. § 1927. “Conduct is unreasonable and

vexatious if there is evidence of the persistent prosecution of a meritless claim and of a reckless

disregard of the duty owed to the court.” Morrison v. Walker, 939 F.3d 633, 637-38 (5th Cir. 2019).

When an attorney, without reasonable inquiry, advances a baseless claim despite clear evidence

undermining his factual contentions, he acts with “reckless disregard” of his duty to the court. Id.

at 638 (citing Walker v. City of Bogalusa, 168 F.3d 237, 240 (5th Cir. 1999).

        When imposing such a sanction, the “court must (1) identify sanctionable conduct and

distinguish it from the reasons for deciding the case on the merits, (2) link the sanctionable conduct

to the size of the sanctions, and (3) differentiate between sanctions awarded under different

statutes. Specific findings permit effective appellate review of the validity and amount of fees.”

Procter & Gamble Co. v. Amway Corp., 280 F.3d 519, 526 (5th Cir. 2002). If the entire course of

proceedings was unwarranted and should neither have been commenced nor persisted in, an award

under 28 U.S.C. § 1927 may shift the entire financial burden of an action’s defense. Meadowbriar

Home for Children, Inc. v. Gunn, 81 F.3d 521, 535 (5th Cir. 1996).

        As more fully explained below, the Plaintiffs’ Clean Water Act complaint in this

proceeding was frivolous, unreasonable, and without foundation; moreover, the filing of numerous

improper, vexatious, and unwarranted pleadings greatly increased the cost of the defense,

warranting an assessment of litigations costs against them. Furthermore, the actions of Plaintiffs’

counsel were so unreasonable and vexatious that sanctions pursuant to 28 U.S.C. § 1927 are

justified.

        B.     The Legal Standard for Calculating Attorney’s Fees.

        Federal courts awarding attorney’s fees in the Fifth Circuit utilize the “lodestar” method

by multiplying the hours reasonably spent on the case by an appropriate hourly rate, which may



                                                  6
       Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 7 of 20



then be adjusted based on the twelve factors set forth in Johnson v. Georgia Highway Express,

Inc., 488 F.2d 714, 717-19 (5th Cir. 1974). Gurule v. Land Guardian, Inc., 912 F.3d 252, 257 (5th

Cir. 2018). The Johnson factors are: (1) the time and labor required to represent the client or

clients; (2) the novelty and difficulty of the issues in the case; (3) the skill required to perform the

legal services properly; (4) the preclusion of other employment by the attorney; (5) the customary

fee charged for those services in the relevant community; (6) whether the fee is fixed or contingent;

(7) the time limitations imposed by the client or circumstances; (8) the amount involved and the

results obtained; (9) the experience, reputation, and ability of the attorney; (10) the undesirability

of the case; (11) the nature and length of the professional relationship with the client; and (12)

awards in similar cases. Saizan v. Delta Concrete Prod. Co., 448 F.3d 795, 800 n. 18 (5th Cir.

2006) (citing Johnson, 488 F.2d at 717-19). When considering these factors, the court should

give special heed to the time and labor involved, the customary fee, the amount involved and the

result obtained, and the experience, reputation and ability of counsel,” but if the creation of the

lodestar amount takes a Johnson factor into account no further adjustment should be made. Id. at

800.

         C.     St. Tammany Should Be Awarded Its Litigation Costs Because the Plaintiffs’
                Lawsuit Was Frivolous, Unreasonable, and Without Foundation.

         As explained above, the statute authorizing Clean Water Act citizen suits also allows the

prevailing party to recover its litigation costs, including attorney’s fees. 33 U.S.C. § 1365(d). A

prevailing defendant may recover its litigation costs if the lawsuit “was frivolous, unreasonable,

or without foundation.” Dean, 240 F.3d at 508. A prevailing defendant may also recover its

litigation costs if the claim was brought or continued in bad faith. Christiansburg, 434 U.S. at 422

(italics in original). The Fifth Circuit begins such an analysis “by asking whether the case was so

lacking in merit that it was groundless.” United States v. State of Miss., 921 F.2d 604, 609 (5th

                                                   7
    Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 8 of 20



Cir. 1991); see also Stover v. Hattiesburg Pub. Sch. Dist., 549 F.3d 985, 997 (5th Cir. 2008) (same).

The Fifth Circuit further instructs trial courts that when determining whether a claim is frivolous,

unreasonable, or without foundation, a district court should consider (1) whether the plaintiff

established a prima facie case, (2) whether the defendant offered to settle, and (3) whether the

court held a full trial. Myers v. City of West Monroe, 211 F.3d 289, 292 (5th Cir. 2000). Applying

these standards to this proceeding, it is readily apparent St. Tammany should be awarded its full

litigation costs.

        The primary question of whether the case was so lacking in merit that it was groundless

must be answered by affirmatively by this Court. Indeed, the Plaintiffs could not survive a Rule

12(b)(6) challenge, despite filing a Complaint, Amended Complaint, and proposing a Second

Amended Complaint, and causing the filing of well over 140 documents and exhibits in the record

of this proceeding. See Doc. 138. Moreover, the Plaintiffs did not “establish a prima facie case”

for relief. In fact, this Court determined “the core claims at issue in this lawsuit were already

adjudicated in the State Court Litigation … [and] Plaintiffs are estopped from bringing all but their

[Clean Water Act] claim before this Court.” Doc. 138, p. 14. With respect to the Clean Water Act

claims surviving St. Tammany’s res judicata challenge, this Court specifically found “that the

CWA claim alleged against [St. Tammany] fails to meet the pleading requirements to state a claim

upon which relief may be granted” and the Plaintiffs’ allegations “are conclusory without offering

a sufficient statutory basis for pleading.” Id. at p. 18.

        As this Court effectively recognized in dismissing this proceeding with prejudice, the

claims asserted by the Plaintiffs are clearly frivolous, unreasonable, or without foundation. At

least one, if not all, of these standards is met here The majority of the Plaintiffs’ claims were

already barred by res judicata because of their unsuccessful state court lawsuit against St.



                                                   8
    Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 9 of 20



Tammany and the remaining claims advanced by the Plaintiffs did not even state a “facially

plausible claim” under the Clean Water Act. See Doc. 138, p. 16. Simply put, the Plaintiffs have

no claim or cause of action against St. Tammany that can be asserted in this Court. These

proceedings were nothing more than the Plaintiffs attempt to re-litigate – under the imprimatur of

the Clean Water Act – claims already disposed of adversely to them in state court.

        Moreover, the Plaintiffs unnecessarily exacerbated the expense of this litigation by filing

numerous motions and documents that were irrelevant to their claims. Some of these filings were

designed not to advance the prosecution of their claims, but to denigrate St. Tammany, its

employees, and its counsel. Stated differently, the Plaintiffs chose to levy personal attacks against

their opponent rather than stand on the strength of their allegations. This litigation tactic further

proves how frivolous, unreasonable, and without foundation their complaint was. In addition, the

Plaintiffs’ litigation tactics are also evidence of their bad faith in both bringing and maintaining

this lawsuit.

        In summary, there was no factual basis to bring this lawsuit, other than to vexatiously

continue litigating against St. Tammany. The record of this proceeding overwhelmingly proves

that St. Tammany is entitled to recover its litigation costs, including attorney’s fees, pursuant to

33 U.S.C. § 1365(d).

        D.      Calculation of St. Tammany’s Litigation Costs and Attorney’s Fees.

                1.     Legal Fees Incurred by St. Tammany in Defending This Action.

        Lead counsel for St. Tammany and managing partner of Daigle Fisse & Kessenich, PLC

(“Daigle Fisse”), James L. Bradford, III, was personally involved with the timekeeping and

invoicing relating to this proceeding since Daigle Fisse enrolled as counsel for St. Tammany. See

Exhibit 1, Declaration of James L. Bradford, III, ¶ 4. The hourly rates charged by Daigle Fisse for



                                                 9
   Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 10 of 20



its representation are consistent with the rates established by the Louisiana Attorney General for

legal services provided to the State of Louisiana and its political subdivisions. Exh. 1-A (2/8/2016

Memorandum from Attorney General Jeff Landry establishing maximum hourly fee schedule). As

reflected in Mr. Bradford’s Affidavit, the hourly billing rates for those Daigle Fisse attorneys

representing St. Tammany in this proceeding are as follows:

               a.      James L. Bradford, III                $225
               b.      Kirk N. Aurandt                       $200
               c.      D. Stephen Brouillette, Jr.           $200

Each of these attorneys has more than 20 years of experience litigating complex legal matters in

all levels of federal and state courts. These hourly rates authorized by the State of Louisiana are

well below prevailing market rates for lawyers with comparable experience in the New Orleans

are legal market. See J&J Sports Prods., Inc. v. Evolution Entertainment Group, No. 13-5178

(E.D. La. 11/12/14), 2014 WL 6065601, *3 (approving $300/hour rate for attorney with 32 years

of experience in commercial litigation involving theft of satellite communications) (citing to

Thompson v. Connick, 553 F.3d 836, 868 (5th Cir. 2008) (approving rates up to $312 for

experienced attorneys in the Eastern District of Louisiana from 2003-2007)); see also Cacho v.

Gusman, 11-225 (E.D. La. 9/29/14), 2014 WL 4854737, *6 (approving rate of $350/hour in civil

rights litigation) (citing to Gros v. New Orleans City, Nos. 12-2322, 12-2334, and 12-2374 (E.D.

La. 6/3/2014), 2014 WL 2506464, *11 & *13 (awarding $350 per hour to civil rights attorneys

with 21 to 42 years of experience)).

       Utilizing the lodestar method, the total amount of attorney’s fees incurred by St. Tammany

in defending the Plaintiffs’ Clean Water Act lawsuit, following adjustments, is $145,892.50 as

evidenced by Mr. Bradford’s Affidavit and supporting documentation. See Exh. 1, ¶¶ 7-9 and Exh.

1-B. The lodestar “is presumptively reasonable and should be modified only in exceptional cases.”



                                                10
   Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 11 of 20



Gilmore v. Audubon Nature Inst., Inc., 353 F. Supp. 3d 499, 507 (E.D. La. 2018) (internal citations

omitted). St. Tammany respectfully requests that it be awarded this sum as the prevailing party in

this proceeding.

               2.      Application of the Johnson Factors.

                       a.      Time and Labor Required to Represent St. Tammany.

       As this Court is well aware, the time and labor required by Daigle Fisse to represent St.

Tammany in this proceeding was quite extensive. In the approximately 18 weeks since Plaintiffs

filed their original complaint until the judgment entered by this Court on 23 July 2020, 140 separate

documents were filed into the record of this proceeding. A great number of these 140 filings were

made by the Plaintiffs and included multiple attachments or exhibits. Indeed, the Plaintiffs filed

over 125 exhibits for potential use in the preliminary injunction hearing. Each of the Plaintiffs’

filings required review and analysis, and a majority of them required opposition or other response.

       The volume of documents filed by Plaintiffs accompanied by quick submission or

argument dates required St. Tammany’s counsel to devote their time almost exclusively to

defending this lawsuit. Responding and opposing the Plaintiffs filings often required multiple

attorneys to work on the same opposition, dividing labor as efficiently as possible. From the outset

of this litigation, Plaintiffs were focused on moving quickly to discovery and injunctive relief, and

even summary judgment, before all defendants were served and before responsive pleadings were

filed. As evidenced by the docket of this proceeding, the voluminous filings by Plaintiffs required

vast amounts of time and labor (all of which is meticulously documented).

       The time and labor required to defend St. Tammany in this proceeding was obviously well

spent. The two (2) substantive motions filed by St. Tammany – the Rule 56(d) motion to deny

Plaintiffs’ motion for partial summary judgment (Doc. 51) and the Rule 12(b)(6) motion to dismiss



                                                 11
   Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 12 of 20



(Doc. 65) – were both successful. St. Tammany’s opposition to Plaintiffs’ substantive motions

were similarly successful.     See, e.g., Doc. 57 (Order denying motion for partial summary

judgment); Doc. 130 (Denying Plaintiffs’ motion to enforce waiver of attorney-client privilege);

and, Doc. 139 (Denying motion for injunctive relief). A number of Plaintiffs’ substantive motions

were rendered moot by the dismissal of the lawsuit, but still required extensive opposition briefing

by St. Tammany. See Doc. 115 (Opposition to Plaintiffs’ appeal of Magistrate Judge’s order);

Doc. 116 (Opposition to Plaintiffs’ motion to dismiss as moot St. Tammany’s motion to dismiss);

Doc. 117 (Opposition to Plaintiffs’ motion for leave to file second amended complaint); and, Doc.

118 (Opposition to Plaintiffs’ motion to disqualify).

        The record alone, but coupled with the favorable results obtained by St. Tammany, support

the time and labor expended in its defense. St. Tammany submits no further downward adjustment

is required.

                       b.      Novelty and Difficulty of the Issues in the Case.

        This lawsuit involves complicated interplay among the Clean Water Act, the Louisiana

Environmental Quality Law, state and federal regulatory schemes, and the permit issued to St.

Tammany pursuant to those laws and regulations. The claims asserted by the Plaintiffs required

extensive evaluation of the relevant regulatory schemes and application of those regulations to the

claims set forth in the Plaintiffs’ pleadings. To defend this lawsuit, St. Tammany required in-depth

analysis and briefing about the permitting process under the Clean Water Act, the relevant

regulations relating to permits in general – as well as the specific permit issued in this case, and

the actions taken by St. Tammany to fulfill its permit obligations.

        In addition to this complex legal issues, the Plaintiffs’ procedural machinations in this case

– such as seeking injunctive relief, filing a motion for summary judgment before pleadings were



                                                 12
   Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 13 of 20



closed, and seeking expedited discovery – complicated the orderly progress of this case. This is

evidenced by the 140 court filings made in just over 4 months. Also complicating this lawsuit is

the Plaintiffs’ unsuccessful state court action and their attempt to rebrand claims from that lawsuit

into potentially valid claims under the Clean Water Act. This required extensive briefing from St.

Tammany on res judicata issues in addition to the claimed “new” Clean Water Act claims. St.

Tammany’s legal expenses should not be adjusted because of this unnecessary, repetitive litigation

strategy employed by the Plaintiffs.

                       c.      Skill Required to Perform the Legal Services Properly.

       As this Court is aware, St. Tammany was represented by its counsel with great skill, which

resulted in disposition of this case on a Rule 12(b)(6) motion. In addition to ably defending St.

Tammany against the Plaintiffs’ substantive allegations in their pleadings, St. Tammany’s counsel

skillfully defended and managed the voluminous filings made by Plaintiffs. The Plaintiffs did not

prevail on any substantive motion or pleading filed in this proceeding. Conversely, the substantive

motions filed by St. Tammany were ultimately successful. It required significant skill for St.

Tammany’s counsel to wade through the morass of pleadings and exhibits submitted by the

Plaintiffs, winnow out the pertinent issues to be decided by the Court, and present cogent argument

supporting St. Tammany’s positions.       Counsel for St. Tammany’s skill resulted in a swift

resolution (or at least as swift as Plaintiffs’ voluminous filings afforded) and dismissal of

Plaintiffs’ claims with prejudice. No downward adjustment is required on this factor. Indeed, as

detailed above, the rates imposed by Louisiana’s attorney general are already below what would

be warranted for litigation in this forum. See § II(D)(1), supra.




                                                 13
   Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 14 of 20



                        d.      Preclusion of Other Employment by the Attorney.

        As previously discussed, the Plaintiffs’ barrage of filings in this proceeding required St.

Tammany’s attorneys to devote a majority of their time reviewing, researching, and responding to

Plaintiffs’ filings. This resulted in St. Tammany’s counsel working almost exclusively on this

lawsuit for extended periods of time. For example, on 30 June 2020 St. Tammany was required

to file five (5) opposition briefs to the Plaintiffs’ various motions because Plaintiffs habitually filed

multiple motions to be submitted or argued on the same day. The Plaintiffs’ voluminous filings

and repeated attempts to fast-track this litigation required St. Tammany’s counsel nearly undivided

attention to the exclusion of almost all other matters. The Plaintiffs should not benefit from their

litigation tactics of attempting to overwhelm the Court and St. Tammany with its filings. No

further adjustment is required for this factor.

                        e.      Customary Fee Charged for Services in the Legal Community
                                and Whether the Fee is Fixed or Contingent.

        As noted in Mr. Bradford’s Affidavit, Daigle Fisse’s contractual rate with St. Tammany is

governed by the rates published by the Louisiana Attorney General for professional legal services.

See Exh. 1, ¶ 5; Exh. 1-A. Moreover, although Daigle Fisse could charge the full $225/hour rate

for all attorneys working on this lawsuit, Messrs. Aurandt and Brouillette are billed at the lesser

rate of $200/hour, which is below the rate approved by the Attorney General. St. Tammany notes

that the Attorney General rates are less than the standard rates charged by Daigle Fisse attorneys

for similar legal services.    St. Tammany submits the published Attorney General rates are

reasonable for the legal services rendered in this case and that no adjustment of the hourly rate is

required.




                                                   14
   Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 15 of 20



       As evidenced by Mr. Bradford’s Affidavit, St. Tammany’s contract with Daigle Fisse

provides for payment of legal fees based on the time spent multiplied by the designated rate

(effectively the “lodestar” method). Therefore, the fee arrangement is fixed and contractual.

                       f.      Time Limitations Imposed by the Client or Circumstances.

       There were time limitations imposed on St. Tammany by circumstances in this proceeding.

More specifically, the Federal Rules of Civil Procedure and Local Rules of the Eastern District of

Louisiana impose deadlines for filing responsive pleadings to the Plaintiffs’ complaint and

oppositions to the Plaintiffs’ numerous motions. Thus, a large portion of the work performed by

Daigle Fisse in St. Tammany’s defense was done with impending deadlines and short time-frames.

Indeed, this entire litigation, with over 140 separate filings, lasted just over 4 months. The amount

of legal work performed in such a short period of time, often under tight deadlines, requires no

adjustment of the lodestar.

                       g.      The Amount Involved and the Results Obtained.

       Although the Plaintiffs have never actually quantified their claimed damages (either in this

proceeding or the state court proceeding), they did assert claims for personal injury and property

damages, as well as civil penalties potentially recoverable under the Clean Water Act and treble

damages. These damage claims, however, never came to fruition, as St. Tammany’s Rule 12(b)(6)

motion to dismiss was granted by this Court and the Plaintiffs’ claims dismissed with prejudice.

Doc. 138. Considering the volume of filings made by the Plaintiffs in this proceeding, the result

obtained by St. Tammany was as optimal as possible.

                       h.      Experience, Reputation, and Ability of Attorneys.

       The Daigle Fisse attorneys representing St. Tammany in this proceeding, James L.

Bradford, III, Kirk N. Aurandt, and D. Stephen Brouillette, Jr., each have more than 20 years of



                                                 15
   Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 16 of 20



litigation experience in state and federal courts in Louisiana, and each has appeared in other state

and federal courts pro hac vice. The Daigle Fisse attorneys are well known within the legal

community for their expertise, professionalism, and quality legal work. As evidenced by their

efforts in this proceeding, the Daigle Fisse attorneys analyzed the complex statutory and regulatory

issues and presented succinct arguments to the Court about the merits of the Plaintiffs’ allegations

that were ultimately successful. The Daigle Fisse attorneys’ skillful defense of St. Tammany in

this proceeding terminated the litigation in its nascent stage and prevented the parties from

incurring additional unnecessary litigation expenses. The experience, reputation, and ability of the

Daigle Fisse attorneys justifies a full award of attorney’s fees and expenses.

                        i.      Nature and Length of the Professional Relationship With St.
                                Tammany.

        St. Tammany has a well-established relationship with its attorneys in this proceeding. As

the Court is aware, these same Plaintiffs have engaged in a fight with St. Tammany for well over

5 years regarding drainage and alleged pollutants contained in storm water. This involves two (2)

state court lawsuits filed in 2015 (the first relating to drainage and alleged pollutants and the second

relating to various public records requests submitted to St. Tammany) and now this federal Clean

Water Act lawsuit. In addition to litigation against these Plaintiffs, beginning in 2013 the Daigle

Fisse law firm has represented St. Tammany in litigation against the former coroner of St.

Tammany Parish, Peter Galvan. Therefore, St. Tammany has been representing St. Tammany in

litigation for over 7 years.

                        j.      Awards in Similar Cases.

        Litigation expense and attorney’s fees awards to prevailing defendants vary depending on

the extent of a plaintiff’s frivolous claim and the point in the litigation where continued litigation

is unreasonable or the plaintiff knew, or should have known, his claims are without foundation. In

                                                  16
   Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 17 of 20



Sierra Club, the District Court of Colorado found the plaintiffs lacked adequate evidence to present

a prima facie case and their continued “dogged pursuit” of factually unsupported claims after a

date certain was unreasonable. Sierra Club, 509 F. Supp. 2d at 951. With this unreasonableness

in mind, the Sierra Club court awarded $324,644.25 in attorney’s fees to the prevailing defendants.

Id. at 953-54. Similarly, the Northern District Court of New York awarded attorney’s fees of

$23,799.00 for fees incurred after plaintiffs’ counsel “should have realized that … their claims

were frivolous, unreasonable, or groundless.” Coon, 2009 WL 890580 at *2-3. An attorney’s fees

award of $5,976 was affirmed by the Fifth Circuit for a Clean Water Act lawsuit dismissed

pursuant to Rule 12(b)(6). Bentley, 396 Fed. Appx. at 132. In a non-Clean Water Act lawsuit, the

Fifth Circuit affirmed an attorney’s fees award of $25,497 without any adjustments based on the

trial court’s finding “that Plaintiffs have made scurrilous accusations without a factual basis,” and

that the “Private Defendants expended considerable sums reasonably defending themselves against

frivolous allegations.” Offord v. Parker, 456 F. Appx. 472, 475-76 (5th Cir. 2012).

       As can be seen, the amount of awards runs the gamut from significant in Sierra Club to

relatively modest in Bentley. The determining factor is whether, like here, a plaintiff’s lawsuit was

frivolous from the outset, or there was some point in the litigation the plaintiff knew or should

have known the litigation was without merit. Those factors coupled with the overwhelming

number of pleadings and motions filed by the Plaintiffs compels an award here. St. Tammany

submits awarding the full amount of the requested attorney’s fees is appropriate here because the

Plaintiffs’ claims were meritless from the outset, which the Plaintiffs knew or should have known

because of the adverse judgment in the state court litigation.




                                                 17
   Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 18 of 20



       E.      Assessment of Attorney’s Fees Against Plaintiffs’ Counsel is Warranted.

       “Any attorney or other person admitted to conduct cases in any court of the United States

or any Territory thereof who so multiplies the proceedings in any case unreasonably and

vexatiously may be required by the court to satisfy personally the excess costs, expenses, and

attorneys’ fees reasonably incurred because of such conduct.” 28 U.S.C. § 1927. Punishment

under this section, however, is “sparingly applied, and except when the entire course of

proceedings were unwarranted and should neither have been commenced nor persisted in, an

award under 28 U.S.C. § 1927 may not shift the entire financial burden of an action’s defense.”

Meadowbriar, 81 F.3d at 535; F.D.I.C. v. Calhoun, 34 F.3d 1291, 1297 (5th Cir. 1994). When

making such an award, the Fifth Circuit requires “a detailed finding that the proceedings were both

‘unreasonable’ and ‘vexatious’.” Meadowbriar, 81 F.3d at 535 (quoting Calhoun, 34 F.3d at 1297)

(emphasis added).

       Plaintiffs’ counsel, Louis R. Koerner, Jr., has engaged in both unreasonable and vexatious

conduct in this proceeding warranting an assessment of fees against him personally. For example,

Mr. Koerner filed numerous meritless documents that were without factual support or were filed

with the ulterior motive of harassing St. Tammany and unnecessarily increasing its litigation costs.

For instance, the original complaint filed by Mr. Koerner contained factual allegations and legal

theories obviously barred by res judicata. See Doc. 138. Mr. Koerner filed hundreds of exhibits

in support of the Plaintiffs’ baseless legal theories, almost all of which were wholly irrelevant to

the claimed basis of the Plaintiffs’ lawsuit. Filings supporting these voluminous exhibits were

similarly irrelevant. See, e.g., Doc. 19 (unsolicited memorandum regarding potential for corona

virus transmission from human feces). Other filings were blatant attempts to “fast-track” the

litigation in blatant disregard for the orderly disposition of civil claims set forth in the Federal



                                                18
    Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 19 of 20



Rules of Civil Procedure and Local Rules. See Doc. 9 (motion to expedite discovery before

defendants properly served with process); Doc. 48 (motion for partial summary judgment filed

before any defendant answered).

        When St. Tammany exposed the severe deficiencies of the Plaintiffs’ legal theories in its

Motion to Dismiss (Doc. 65), Mr. Koerner attempted to delay and confuse the issues by seeking

leave to file a second amended complaint. See Doc. 87. Mr. Koerner exacerbated his already

unreasonable conduct by filing a plethora of motions that lacked any arguable basis and were

apparently made in the hopes of denigrating St. Tammany and its counsel. See Doc. 96 (motion

to enforce waiver of privilege and for attorney depositions) and Doc. 97 (motion to disqualify St.

Tammany’s counsel). Indeed, the motion to disqualify St. Tammany’s counsel, the sole alleged

basis of which was that Mr. Bradford would be a witness in this proceeding, was filed before

discovery even commenced and before any discovery had been directed at Mr. Bradford or the

Daigle Fisse law firm. These are just a few examples of the frivolous, baseless motions filed by

Mr. Koerner in this proceeding. A review of the record of this proceeding demonstrates that not a

single substantive, contested motion filed in this action by the Plaintiffs was successful.

        The Court is well aware the litigation between Plaintiffs and St. Tammany has lasted over

five years, in both state and federal courts. 6 As further evidenced by this case, this contentious

litigation has devolved into personal attacks and unnecessary filings with no cognizable purpose

other than to continue litigating for litigation’s sake. Mr. Koerner has an obligation to this Court

to insure that any pleadings or motions are not presented for improper purpose, that the claims and

legal contentions in filings are warranted, and that factual contentions have evidentiary support.



6
        Of note, no Louisiana statute authorized an award of attorney’s fees in St. Tammany’s favor in the State
Court Litigation; accordingly, St. Tammany defended the State Court Litigation through its final judgment on 18
August 2018 without being able to recover its attorney’s fees.

                                                      19
       Case 2:20-cv-00928-EEF-JVM Document 142-1 Filed 08/06/20 Page 20 of 20



See Fed. R. Civ. Proc. 11(b). Mr. Koerner did not fulfill these obligations in many of the filings

by advancing baseless claims without any factual support. For these reasons, assessing some or

all of the attorney’s fees incurred by St. Tammany against Mr. Koerner is appropriate.

III.     Conclusion.

         For the reasons set forth hereinabove, St. Tammany respectfully requests that the Plaintiffs

be assessed attorney’s fees in the amount of $145,892.50. In addition, St. Tammany requests that

Plaintiffs’ counsel, Louis R. Koerner, Jr., be assessed some or all of these attorney’s fees pursuant

to 28 U.S.C. § 1927 on an in solido basis with his clients for his unreasonable and vexatious

conduct in this proceeding.

                                                Respectfully submitted,

                                                DAIGLE FISSE & KESSENICH, PLC

                                                BY: /s/ D. Stephen Brouillette, Jr.
                                                James L. Bradford, III (#23662) (T.A.)
                                                Kirk N. Aurandt (#25336)
                                                D. Stephen Brouillette, Jr. (#29105)
                                                P.O. Box 5350
                                                Covington, LA 70434-5350
                                                Telephone: 985.871.0800
                                                Facsimile: 985.871.0899
                                                Physical Address:
                                                227 Highway 21
                                                Madisonville, LA 70447
                                                COUNSEL FOR DEFENDANT,
                                                ST. TAMMANY PARISH GOVERNMENT

                                   CERTIFICATE OF SERVICE

         I do hereby certify that on this 6th day of August 2020, this document was filed using the ECF

system and service on all parties was accomplished through the Notice of Electronic Filing for Filing

Users.

                                                /s/ D.   Stephen Brouillette, Jr.

                                                  20
